Berns & Berns Counselors At Law 767 Third Avenue New York, New York 10017 Telephone: (212) 332-3320 Telecopier: (212) 332-3315 April 16, 2010 VIA FACSIMILE and FILED ON EDGAR John P. Lucas, Esq. Staff Attorney Securities and Exchange Commission Division of Corporation Finance treet Washington, D.C. 20549 Olympus Pacific Minerals Inc. Amendment to Annual Report on Form 20-F for the Year Ended December 31, 2008 Dear Mr. Lucas: We are United States counsel to Olympus Pacific Minerals Inc. (the “Company”).Although the Company is diligently preparing a response to the comments raised in the Securities and Exchange Commission’s letter dated April 5, 2010 (“Comment Letter”) because (i) much of the information requested is located in Vietnam and New Zealand, and (ii) of the logistical difficulties coordinating a response involving people in Vietnam, New Zealand, Canada, and the United States, the Company does not believe it will be able to file a response within ten business days of the Comment Letter. Management believes it will be able to file a response to the Comment Letter during the week beginning April 26, 2010. Please do not hesitate to contact me if you have any questions. Sincerely, /s/ James Berns James Berns
